The opinion of the court was delivered by
Nicholls, O. J.
Defendant was prosecuted for burglary and larceny, convicted, and from a sentence of two years at penal servitude, appeals.
He complains of the refusal of the court a qua to quash the indictment on motion to that effect filed.
The case is identical with that of the State vs. Dartez and the State vs, Hebert and Landry, which were appeals contemporaneous with the present one and from the same parish, being Nos. 12,708 and 12,710 on the docket of this court, opinions in which are handed down with this one.
For the reasons assigned in those cases, the judgment herein appealed from is affirmed.